ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to IndAdmission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The respondent prepared a will for a client with whom he had been a business partner and jointly owned property. The will named the client’s son and wife as specific beneficiaries of a trust, and named the respondent as the residual beneficiary of the client’s substantial estate.
Violations: By preparing a testamentary instrument that provided the respondent with a substantial gift, the respondent violated Ind. Professional Conduct Rule 1.8(c).
Discipline: Suspension from the practice of law for sixty (60) days, effective immediately, with automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.